Opinion issued April 8, 2010
                                                
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00888-CR
———————————
Eluterio Lara, Jr., Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 56th Judicial District Court 
Galveston County, Texas

Trial Court Case No. 06CR0011
 

 
MEMORANDUM OPINION 
          On March 25, 2010, appellant, Eluterio Lara, Jr., filed a
motion to dismiss this appeal.  The
motion complies with the Texas Rules of Appellate Procedure. See Tex. R. App. P.
42.2(a).  
          We have not yet issued a
decision.  Accordingly, we grant the motion and dismiss the appeal.
          We dismiss any pending motions as
moot.
          We direct the Clerk of this Court to
issue the mandate within 10 days.  Tex. R. App. P. 18.1.  
PER CURIAM
Panel
consists of Justices Jennings, Hanks, and Bland.
Do
not publish.   Tex. R. App. P. 47.2(b).